Case 3:19-cv-02496-TWR-RBB Document 79 Filed 10/23/20 PageID.1040 Page 1 of 5



 1 MICHAEL G. KING (SBN 145477)
   THOMAS H. CASE (SBN 116660)
 2 HENNELLY & GROSSFELD LLP
   4640 Admiralty Way, Suite 850
 3 Marina del Rey, CA 90292
   Telephone: (310) 305-2100
 4 Facsimile: (310) 305-2116
   mking@hgla.com
 5 tcase@hgla.com
 6 Attorneys for Plaintiff
   FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC
 7
 8                       UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11    FIRSTFIRE GLOBAL           )        Case No.: 3:19-Cv-02496-LAB-RBB
      OPPORTUNITIES FUND, LLC    )
12                               )        PLAINTIFF FIRSTFIRE GLOBAL
                   Plaintiff,    )        OPPORTUNITIES FUND, LLC’S
13                               )        STATEMENT OF NO OPPOSITION
      v.                         )        TO DEFENDANT THOMAS
14                               )        MCCHESNEY’S MOTION TO
      NICHOLAS YATES; RYAN POLK; )        DISMISS
15    CHRISTOPHER MAUDLIN;       )
      LAVAILLE LAVETTE;          )        ORAL ARGUMENT REQUESTED
16    THOMAS MCCHESNEY;          )
      ARTHUR BUDMAN;             )
17    ANTHONY MAURIELLO; and     )        Judge:       Judge Larry A. Burns
      TABITHA BURKE,             )        Date:        November 9, 2020
18                               )        Time:        11:15 a.m. (PDT)
                   Defendants.   )
19                               )        Courtroom:   14A
                                 )
20                               )        Action Filed:     December 30, 2019
                                 )        FAC Filed:        August 11, 2020
21                               )        Trial Date:       Not Set
                                 )
22
23
24 TO THE ABOVE-NAMED COURT AND TO PARTIES AND ATTORNEYS
25 OF RECORD:
26
27
28
     {00359251 }                       1
                   PLAINTIFF’S STATEMENT OF NO OPPOSITION TO
                   DEFENDANT MCCHESNEY’S MOTION TO DISMISS
Case 3:19-cv-02496-TWR-RBB Document 79 Filed 10/23/20 PageID.1041 Page 2 of 5



 1 PLEASE TAKE NOTICE THAT the Plaintiff, FirstFire Global Opportunities
 2 Fund, LLC (“FirstFire”), hereby respectfully submits that it does not oppose the
 3 Motion to Dismiss filed by Defendant Thomas McChesney (“McChesney”) (the
 4 “Motion to Dismiss”).
 5
 6                                        Respectfully Submitted,
 7 Dated: October 23, 2020                  /s/ Thomas H. Case
                                          Michael G. King, Esq.
 8                                        Thomas H. Case, Esq.
                                          HENNELLY & GROSSFELD LLP
 9                                        mking@hgla.com / tcase@hgla.com
10                                        Attorneys for Plaintiff, FirstFire Global
                                          Opportunities Fund LLC
11
12                                        OF COUNSEL:
13                                        Philip M. Giordano, Esq.
                                          Thomas A. Bockhorst, Esq.
14                                        Sophia E. Kyziridis, Esq.
                                          Giordano & Company, P.C.
15                                        REED & GIORDANO, P.A.
                                          47 Winter Street, Suite 800
16                                        Boston, Massachusetts 02108-4774
                                          Telephone: (617) 723-7755
17                                        Facsimile: (617) 723-7756
                                          Email: pgiordano@reedgiordano.com
18                                        Email: tbockhorst@reedgiordano.com
                                          Email: skyziridis@reedgiordano.com
19
                                          For Plaintiff, FirstFire Global Opportunities
20                                        Fund LLC
21
22
23
24
25
26
27
28
     {00359251 }                       2
                   PLAINTIFF’S STATEMENT OF NO OPPOSITION TO
                   DEFENDANT MCCHESNEY’S MOTION TO DISMISS
Case 3:19-cv-02496-TWR-RBB Document 79 Filed 10/23/20 PageID.1042 Page 3 of 5



 1                                     PROOF OF SERVICE
 2             I declare that I am over the age of eighteen (18) and not a party to this action.
 3 My business address is 4640 Admiralty Way, Suite 850, Marina del Rey, California,
 4 90292.
 5
             On October 23, 2020, I served the following document(s):
 6
 7 PLAINTIFF FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC’S
   STATEMENT OF NO OPPOSITION TO DEFENDANT THOMAS
 8 MCCHESNEY’S MOTION TO DISMISS
 9
   on the interested parties in this action as indicated below or on the attached service
10 list, together with this declaration, as follows:
11
         Jessica L. Mackaness, Esq.                       Co-Counsel for Plaintiff
12       MACKANESS & IDETA, LLP                           FirstFire Global Opportunities
13       3702 4th Avenue                                  Fund, LLC
         San Diego, CA 92103
14       P: (619) 359-8700                                (Served via Email and CM/ECF)
15       F: (619) 359-8719
         jmackaness@mackdeta.com
16
         Philip M. Giordano, Esq.                         Co-Counsel for Plaintiff
17       Thomas A. Bockhorst, Esq.                        FirstFire Global Opportunities
18       Giordano & Company, P.C.                         Fund, LLC
         REED & GIORDANO, P.A.                            (Appearing Pro Hac Vice)
19       47 Winter Street, Suite 800
20       Boston, Massachusetts 02108-4774                 (Served via Email and CM/ECF)
         P: (617) 723-7755
21       F: (617) 723-7756
22       pgiordano@reedgiordano.com
         tbockhorst@reedgiordano.com
23
         Nicholas Yates                                   Defendant
24       888 West E Street, Apt. 704
25       San Diego, CA 92101                              (Served via FedEx)
26
         S. Christopher Yoo, Esq.                         Attorneys for Defendant
27       Jacob M. Clark, Esq.                             Ryan Polk
28
     {00359251 }                          3
                      PLAINTIFF’S STATEMENT OF NO OPPOSITION TO
                      DEFENDANT MCCHESNEY’S MOTION TO DISMISS
Case 3:19-cv-02496-TWR-RBB Document 79 Filed 10/23/20 PageID.1043 Page 4 of 5



 1       AlvaradoSmith
 2       1 MacArthur Place, Suite 200               (Served via Email and CM/ECF)
         Santa Ana, CA 92707
 3       P: 714.852.6800
 4       F: 714.852.6899
         cyoo@alvaradosmith.com
 5       jclark@AlvaradoSmith.com
 6       vdelgado@alvaradosmith.com
 7       Christopher Maudlin                        Defendant
         1568 Highland Drive                        Pro Se
 8       Solana Beach, CA 92075
 9       P: (619) 203-7348                          (Served via FedEx and Email)
         Chris.maudlin@gmail.com
10
         Lavaille Lavette                           Defendant
11       2623 Sweet Wind Drive                      Pro Se
12       Pearland, TX 77584-3744
         P: (713) 539-4391                          (Served via FedEx and Email)
13       Lavaille2@aol.com
14       Lawrence J. Hilton, Esq.                   Attorneys for Defendant
15       ONE LLP                                    Thomas McChesney
         4000 MacArthur Boulevard
16       East Tower, Suite 500                      (Served via Email and CM/ECF)
17       Newport Beach, CA 92660
         P: (949) 502-2870
18       F: (949) 258-5081
19       lhilton@onellp.com
20
     ( X ) (Via CM/ECF)
21
22 (X) (By FedEx as noted above) I deposited in a box or other facility regularly
   maintained by FedEx or Overnite Express, an express service carrier, or delivered to
23 a courier or driver authorized by said express carrier to receive documents, a copy of
24 the above named document(s).
25 (X ) (By E-Mail as noted above) I caused the above-referenced document(s) to be
26 transmitted by e-mail from my electronic address mpalka@hgla.com to the interested
   parties at the appropriate e-mail addresses as listed above. I did not receive, with a
27
28
     {00359251 }                       4
                   PLAINTIFF’S STATEMENT OF NO OPPOSITION TO
                   DEFENDANT MCCHESNEY’S MOTION TO DISMISS
Case 3:19-cv-02496-TWR-RBB Document 79 Filed 10/23/20 PageID.1044 Page 5 of 5



 I    reasonable time after the transmission, any electronic nìessage or other indication tha
 2    the transmission was unsuccessful.
 a
 .J
   ( X ) (Federal) I declare that I am employed in the office of a member of the bar of
 4 this courl at whose direction the service was made. I declare under penalty of perjury
   that foregoing is true and correct.
 5

 6            Executed on Octob er   23 ,   2020, at Marina del Rey, California.

 7

 8
                                                               Melissa Palka
 9

10

11

I2
13

14

15

t6
l7
1B

l9
20

2l
22
1l
¿)
24

25

26

27

2B
      {00359251 }                                      5
                     PLAINTIFF'S STATEMENT OF NO OPPOSITION TO
                     DEFENDANT MCCHESNEY'S MOTION TO DISMISS
